Savage, J.
In Johnston v. Hussey, 89 Maine, 488, this court decided that the letter dated February 4, 1886, which was written to the defendant by the plaintiff’s husband, and which was also subscribed by Job Hussey, the defendant’s testator, was insufficient to remove the bar of the statute of limitations which had been pleaded. The court said: “We do not find in the letter any words indicating that the father promised to make a money payment for the services and supplies, or that he expressly acknowledged any liability therefor.” Upon a re-trial of the case, the plaintiff, to remove the statute bar, introduced the same letter, and also introduced, without objection, the affidavit of Hattie M. Drake, who had been a witness to the signature of Job Hussey on the letter before referred to. The purpose of the introduction of the affidavit, as the case shows, was “to explain and elucidate the meaning of the language and words as used and understood by the parties in the statement of February 4, 1886.” It is true that extrinsic evidence is admissible to explain words of doubtful or ambiguous meaning, or to disclose the circumstances surrounding the parties, or to apply language of description and designation to the parties and subjects intended. These are aids to interpreta*97tion. But the interpretation in the end must be of the writing itself. Nothing can be added to it nor incorporated within it. If the letter as written failed to show an express promise or acknowledgment, a promise or acknowledgment can not be read into it by means of oral testimony. It is claimed that the affidavit shows the intention of Job Hussey to acknowledge the debt sued. That can not help the plaintiff, if the letter fails to express that intention. There appears to be nothing in the letter which requires or admits extrinsic explanation or elucidation. There are no words of doubtful meaning. The situation and relation of the parties sufficiently appear. The affidavit affords no aid by way of explanation. It really seeks to add to the letter. The matter in the affidavit chiefly relied upon is the statement that Job Hussey declared, in connection with the writing of the letter, and with reference to the claim sued for: “The place is good for it.” And the plaintiff claims that this expression was an acknowledgment of the claim, and of his willingness and ability to pay it, and that the letter should be interpreted in the light of this circumstance. If by any stretch of construction, the words could be interpreted as the plaintiff contends, still the fact remains that neither they, nor any words having an equivalent meaning, are in the letter; and we can not write them in. The statute is explicit. The acknowledgment or promise must be express, in writing, and signed by the party chargeable thereby. R. S., c. 81, § 97.
If we should give the effect claimed to the statements in the affidavit, we should thereby admit as evidence of the acknowledgment, matter not contained in the writing. We repeat the language of Mr. Justice Emeky in the former opinion: “The acknowledgment must be in writing- — must be contained and found in the writing.” “The writing signed by the father is alone to be searched for evidence of a promise.” The ruling of the presiding justice that the evidence was insufficient to remove the bar of the statute, and the order of nonsuit, were both correct.

.Exceptions overruled. Nonsuit confirmed.